DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 05/10/2021 for RCE application with case number 15/916182 (filed on 03/08/2018) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/ Examiner’s Comments
Applicant's arguments, filed on 05/10/2021, have been fully considered, however, Applicant’s submitted claims on 05/10/2021 have introduced a missing limitation in claim 1 and, typographic error in claim 22. Accordingly, Examiner corrected full set of allowed claims are as follows:
1. A transmission, comprising:
a gearbox;
a gear disposed within the gearbox, the gear comprising gear teeth;
an inner race of a bearing associated with the gear, the inner race being disposed radially inward relative to the gear teeth and the inner race longitudinally overlapping the gear teeth;
an outer race of the bearing associated with the gear, the outer race being disposed radially inward relative to the gear teeth and the outer race longitudinally overlapping the gear teeth;
a camera element disposed within the gearbox; and
a processor disposed within the gearbox;


2. The transmission of claim 1, further comprising at least one of a power source disposed within the gearbox and a processor disposed within the gearbox.

3. The transmission of claim 1, wherein the camera element comprises a charge-coupled device.

4. The transmission of claim 2, wherein the processor comprises a field-programmable gate array.

5. The transmission of claim 1, further comprising: 
an illumination source disposed within the gearbox.

6. The transmission of claim 1, wherein the processor comprises a general-purpose processor system.

7. The transmission of claim 1, wherein the camera element is attached to a planetary carrier of the transmission.

8. The transmission of claim 1, wherein the processor is configured to compare at least two optical representations of the part.

9. The transmission of claim 1, wherein the processor is configured to wirelessly communicate information regarding an optical representation of the part.



11. A method of detecting failure of a part of a transmission, comprising:
disposing at least a portion of a failure detection system (FDS) within a gearbox of the transmission; and
providing the FDS with a known acceptable optical representation of the part of the gearbox;
wherein the part of the gearbox is a bearing and the optical representation is at least one of an optical representation of an inner race of the bearing and an optical representation of an outer race of the bearing; and
wherein both the inner race of the bearing and the outer race of the bearing are disposed radially inward relative to gear teeth of a gear within the gearbox; and
wherein both the inner race of the bearing and the outer race of the bearing longitudinally overlap the gear teeth of the gear.

12. The method of claim 11, further comprising:
operating the FDS to generate an optical representation of the part.

13. The method of claim 12, further comprising:
operating the FDS to compare the known acceptable optical representation to the generated optical representation.

14. The method of claim 13, wherein an action is taken in response to a result of the comparison.



16. The method of claim 11, wherein the known acceptable optical representation of the part comprises a light intensity.

17. The method of claim 11, wherein the known acceptable optical representation of the part comprises a light intensity curve.

18. The method of claim 11, wherein the known acceptable optical representation of the part comprises an image.

19. (Cancelled)

20. (Cancelled)

21. A transmission, comprising:
a gearbox;
a planetary gear system disposed within the gearbox, the planetary gear system comprising a planet carrier and a planet gear carried by the planet carrier, the planet carrier comprising a post carrying an inner race and the planet gear comprising an outer race formed radially inward relative to both gear teeth and a rim of the planet gear;
a plurality of roller elements disposed between the inner race and the outer race for allowing rotation of the planet gear relative to the post; and
a failure detection system (FDS) comprising a camera element disposed within the gearbox;


22. The transmission of claim 21, wherein at least a portion of the FDS is carried by the planet carrier and is disposed longitudinally offset from at [[leastone]] least one of the inner race and the outer race and radially overlapping the planet gear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/T.E./Examiner, Art Unit 3661

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661